UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2007 Southwall Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 0-15930 94-2551470 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3788 Fabian Way Palo Alto, California94303 (Address of principal executive offices) (650)798-1200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 9, 2007 the Board of Directors Of Southwall Technologies Inc. (“Southwall’) elected Don Stichler Chief Accounting Officer.As Chief Accounting Officer, Mr. Stichler will receive a per diem compensation consisting of $1,000 per day worked plus any travel expenses.In addition Mr. Stichler was previously granted a Southwall stock option to purchase 5,000 shares of Common Stock at an option price of approximately $0.41. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWALL TECHNOLOGIES INC. By: /s/ Don Stichler Don Stichler Chief Accounting Officer Date:August 9, 2007
